IN THE SUPREME COURT OF THE STATE OF DELAWARE

WEII-I STEVE CHANG,
No. 4 1 9, 20 1 6
Plaintiff BeloW,
Appellant, Court BeloW_Court of Chancery of
the State of DelaWare
V.

C.A. No. 11632
CH[LDREN’S ADVOCACY
CENTER OF DELAWARE, INC., et
al.,

Defendants Below,
Appellees.

¢OOOOOCOO¢O'JOOOC¢OO¢O'JOO°CO¢¢O'DCOOOO'JUO'>

Submitted: January 31, 2017
Decided: February 9, 2017

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R
This 9th day of February 2017, having considered the appellant’s response to
the notice to show cause and motions seeking access to certain Superior Court case
files and for a retrial in the Court of Chancery case on appeal, it appears to the Court
that:
(1) The appellant, Weih Steve Chang, filed this appeal from the Court of
Chancery’s August 16, 2016 dismissal of his complaint. The Court has twice denied
Chang’s motions seeking to stay the appeal and has twice granted Chang extensions

of time to file the opening brief and appendix.

(2) On November 7, 2016, the Court ordered that Chang file the opening
brief and appendix by November 14, 2016. The Court also ordered that no further
brief extensions would be granted to Chang.

(3) In the second of his motions to stay, Chang sought a stay of the briefing
while he pursues a civil action that he filed in the United States District Court for the
District of Delaware against members of the Court and the State of Delaware. The
motion to stay was denied on November 28, 2016.

(4) On December 6, 2016, the Clerk issued a notice directing Chang to
show cause why his appeal should not be dismissed for his failure to file the opening
brief and appendix In his response to the notice to show cause, Chang again asks
the Court to stay the briefing because of his U.S. District Court case.

(5) On January 31, 2017, Chang filed two motions. One motion seeks
access to certain Superior Court case files. The other motion seeks a retrial of the
underlying Chancery case on appeal on the basis that the Vice Chancellor Should
have entered his recusal in the case.

(6) Chang’s motions appear to seek relief that either was denied in an

opinion issued on June 29, 2016 in the case on appeal or that was not presented in

that case in the first instance.* Either way, the motions are nonconforming
documents and will be stricken.

(7) Chang has failed to show cause why his appeal should not be dismissed
for his failure to file the opening brief and appendix His response to the notice to
show cause seeks relief previously denied by the Court on November 28, 2016.

NOW, THEREFORE, IT IS ORDERED, that the motions for access to case
files and for retrial are STRICKEN under Supreme Court Rule 34. The appeal is
DISMISSED under Supreme Court Rule 29(b).

BY THE COURT:

/\a~£< f(/)'A{_»QL”J\

Justice 0

 

* See Chang v. Children ’s Advocacy Center of Delaware, Inc., 2016 WL 3636539 (Del. Ch. June
29, 2016) (denying motions to reopen, to recuse, and to stay).

3